UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended: June 30, 2010 Or [] Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 000-53148 MAXSYS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-0904488 (State or other jurisdiction of incorporation of origination) (I.R.S. Employer Identification Number) 22817 Ventura Blvd., Suite #462 Woodland Hills, California (Address of principal executive offices) (Zip code) (818) 943-8068 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer’s classes of common stock, as of the latest practicable date: As of August 13, 2010, there were 82,260,552 shares of common stock issued and outstanding. Transitional Small Business Disclosure Form (Check one): Yes [] No [X] TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED MARCH 31, 2010 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) 2 Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 2 Statements of Operations for the three months and six months ended June 30, 2010 (unaudited) and 2009 and from inception to June 30, 2010 (unaudited) 3 Statements of Stockholders’ Deficit (unaudited) 4 Statements of Cash Flows for the six months ended June 30, 2010 (unaudited) and 2009 and from inception to June 30, 2010 (unaudited) 5 Notes to the Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 1 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Maxsys Holdings, Inc. (Formerly known as Tai Pan Holding, Inc. and Unicapital Acquisition Corp.) (A Development Stage Company) Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable Other receivables Total current assets Property and equipment - net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Notes payable to related parties Other current liabilities - - Total current liabilities Stockholders' deficit Preferred stock: $0.01 par value, 20,000,000 shares authorized; none issued - - Common stock: $0.01 par value; 300,000,000 shares authorized; 82,260,552 shares issued at June 30, 2010 and December 31, 2009 Additional paid-in capital Retained earning deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to the financial statements. 2 Maxsys Holdings, Inc. (Formerly known as Tai Pan Holding, Inc. and Unicapital Acquisition Corp.) (A Development Stage Company) Statements of Operations (Unaudited) For the three For the six Period from September 5, 2007 months ended months ended (inception) to June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 June 30, 2010 Revenues $
